Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 12/20/2021. 
Claims 1 and 4-7 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 12/20/2021, has been entered. Claims 1 and 4-7 have been amended.  Claims 2-3 have been cancelled. In response to Applicant’s amendments to the Claims, the claim interpretations are no longer applied, and the claim objections and 112(b) rejections have been overcome.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1 and 4-5 are directed to a machine, claim 6 is directed to a process, and claim 7 is directed to an article 
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1 and 5-7 recite at least the following limitations that are believed to recite an abstract idea:
provide for selection of a first shopping method or a second shopping method using a shopping list generated from a purchase history of a user for shopping at a store; 
make a first determination of whether a selection of the first shopping method or a selection of the second shopping method is received; 
in response to the first determination indicating that the selection of the first shopping method is received, receive a first purchase instruction from the user; and 
in response to the first determination indicating that the selection of the second shopping method is received, cause the shopping list for the store to be presented and receive a second purchase instruction for a product selected from the shopping list, 
wherein the process further comprises the steps to: 
make a second determination, prior to the first determination, of whether there exists notification browsing history of the user browsing a notification from the store, and 
 in response to the second determination indicating that the notification browsing history exists, cause the second screen to be automatically displayed without the first screen being initially displayed.

The above limitations recite the concept of shopping assistance. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 6, and 7 recite an abstract idea (Step 2A, Prong One: YES).

	In this instance, the claims recite the additional elements of:
A shopping support device comprising a processor
Screens for displaying information
Video streaming; causing a video of a store to be streamed including an image of a product
a client terminal and shopping agent terminal
a delivery management device
a computer
a non-transitory computer-readable medium storing a program
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claim 4 is directed to the abstract idea itself and do not 

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A shopping support device comprising a processor
Screens for displaying information
Video streaming; causing a video of a store to be streamed including an image of a product
a client terminal and shopping agent terminal
a delivery management device
a computer
a non-transitory computer-readable medium storing a program
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Marguello (US 20200286161 A1), hereinafter Marguello, in view of Sivan et al (US 20210082024 A1), hereinafter Sivan.

Regarding Claim 1, Marguello teaches a shopping support device comprising: 
a processor (Marguello: [0088]) programmed to: 
cause a first screen to be displayed for selection of a first shopping method using video streaming or a second shopping method (Marguello: “With reference to FIG. 6, … The buyer page 251 can also include various controls including: Live Shopping 259, Buyer Requests 261, AR directory … If the buyer clicks on the Live Shopping 259 button, the user interface enters the live shopping experience.” [0073] – “The personal shopper can use the camera to record the in - store shopping experience .” [0066] – “While video streaming, the personal shopper can interact with the buyer to identify goods that the buyer may be interested in purchasing . The user interface can display items can display that the buyer. With reference to FIG. 5, in the illustrated user interface, the buyer's mobile computer device is displaying video footage of the personal shopper selecting a shirt” [0067] – “The user interface can also include a menu of additional controls. … the menu includes : …, live services, live personal shoppers, … city deals” [0150] – “the user has clicked on the City Deals button on the user interface and the system can display a photo , a basic description , and savings information for local Milan Italy deals for goods and / or services . The user can click on the promotion button to get more information on the offer or press the buy now button to purchase the promotional goods or services” [0161] – It is understood that the first shopping method is the Live Shopping, which uses video streaming, with the second shopping method being City Deals or similar non-video shopping methods described.); 
make a first determination of whether a selection of the first shopping method or a selection of the second shopping method is received on the first screen (Marguello: “The buyer page 251 can also include various controls including: Live Shopping 259, Buyer Requests 261, AR directory … If the buyer clicks on the Live Shopping 259 button, the user interface enters the live shopping experience.”  [0073] – “the user has clicked on the City Deals button on the user interface … The user can click on the promotion button to get more information on the offer or press the buy now button to purchase the promotional goods or services” [0161]); 
in response to the first determination indicating that the selection of the first shopping method is received, cause a video of the store to be streamed on a second screen including an image of a product candidate and receive a first purchase instruction from the user (Marguello: “While video streaming, the personal shopper can interact with the buyer to identify goods that the buyer may be interested in purchasing. The user interface can display items can display that the buyer. With reference to FIG. 5, in the illustrated user interface, the buyer's mobile computer device is displaying video footage of the personal shopper selecting a shirt. … the user interface of the buyer's mobile 
in response to the first determination indicating that the selection of the second shopping method is received, receive a second purchase instruction for a product (Marguello:  “The user can … press the buy now button to purchase the promotional goods or services” [0161] - “The home cook can press a buy ingredients button of the UI to accept this offer” [0141]), 
wherein the processor is further programmed to make a second determination, prior to the first determination, of whether there exists notification browsing history of the user browsing a notification from the store, and in response to the second determination indicating that the notification browsing history exists, cause the second screen to be automatically displayed without the first screen being initially displayed (Marguello: “personal shopper quote is “ I'm going to Nike store today, is anyone interested?” A buyer can respond to these messages by expressing an interest in a store that the personal shopper is going to. … the user can set the user interface can automatically go live when the personal shopper is at the store of interest to the buyer” [0075] – It is recognized that these messages constitute notifications, with a response to a message indicating that the user has browsed/viewed the message.).
While Marguello teaches recommendations to a user [0067] and that purchasing services can access a user’s prior purchase history [0192] , it does not explicitly teach that the second shopping method uses a shopping list generated from a purchase history of a user for shopping at a store, in response to selection of the second shipping method, causing the shopping list for the store to be displayed on a third screen and receiving a purchase instruction for a product selected from the shopping list. 
However, Sivan teaches product suggestions and delivery (Sivan: Abstract, [0007]), including: 
a shopping method using a shopping list generated from a purchase history of a user for shopping in a store (Sivan: [0020] “product recommendations can be based on a purchasing profile specific to the customer ( e.g. , historical in - store and / or online purchasing patterns for the customer )” – [0013] “a customer - facing device that includes a display to present product recommendations to a user” – It is understood that a display of product recommendations constitutes a suggested purchase/shopping list. ); and
performing a process of receiving a purchase instruction for a product selected from the shopping list (Sivan: [0042] “If the customer selects one or more of the product recommendations 106 on the customer-facing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Marguello would continue to teach the option of a second shopping method that allows for purchasing, except that now it would also teach that such a method may be by a shopping list generated from a user’s purchase history, according to the teachings of Sivan. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to be helpful to the customer and provide a more efficient fulfillment (Sivan: [0009]).

Regarding Claim 4, Marguello/Sivan teach the shopping support device according to claim 1, wherein the processor is further programmed to receive delivery information for delivery to the user, and perform a process related to arrangement of the delivery to the user (Marguello: [0118] “The user can click on the add shipping label button to add a shipping label so that the goods are delivered to the desired address .” – [0168] “The personal shopper can purchase the goods as instructed by the buyer and ship the goods to the buyer 810.”).

Regarding Claim 5, Marguello/Sivan teach a shopping support system comprising the shopping support device according to claim 1; TSN20200127OUS00 TFN200158-US 22 
a client terminal for the user to shop, the client terminal including an operation device for operation of selecting the first shopping method or the second shopping method and a display; a shopping agent terminal for a shopping agent to perform shopping on behalf of the user, the shopping agent terminal including a camera for capturing the image for on the second screen distribution and a voice input and output device for talking with the user (Marguello: [0066] “The personal shopper and the buyer can each have mobile computing devices which each include a camera and video display. The personal shopper can use the camera to record the in-store shopping experience.” – [0067] “the buyer's mobile computer device is displaying video footage of the 
a delivery management device that manages the delivery of a product subjected to first or second purchase instruction received by the shopping support device (Marguello: [0138] “the UI can display the product deliver status for purchased goods , shipping ID , tracking number , a status and a delivery date . The UI can provide a Sent Invoices Page that allows a user to view invoices and another options” – [0168] “delivery of the goods is confirmed by a delivery service .” – [0124] “the shipping info can be saved and stored on the buyer database coupled to the system server.”).

	Regarding Claim 6, the limitations of method claim 6 are closely parallel to the limitations of device claim 1, and are rejected on the same basis.

	Regarding Claim 7, the limitations of claim 7 are closely parallel to the limitations of claim 1, with the additional limitation of a non-transitory computer-readable medium storing a program (Marguello: [0173]) and are rejected on the same basis.


Response to Arguments 
	Applicant’s arguments filed 12/20/2021 have been fully considered but are not persuasive.

Claim Eligibility Rejections – 35 USC §101
	Applicant argues that the claims recite an improvement to existing technological processes, as in DDR, in which the problem of retaining website visitors is addressed by presenting a hybrid webpage. Applicant argues that the pending claims improve the problem of improving electronic shopping by displaying distinct screens depending on different circumstances, and that the claims do not recite a fundamental economic or commercial practice, addresses a challenge particular to the Internet, and is necessarily rooted in computer technology.
	Examiner respectfully disagrees. With reference to the rejection above, the claims are directed to the abstract idea of shopping assistance, which falls within commercial interactions of Certain Methods of Organizing 

Prior Art Rejections – 35 USC §103
Applicant argues that the cited art does not teach the newly amended steps to “make a second determination, prior to the first determination, of whether there exists notification browsing history of the user browsing a notification from the store, and in response to the second determination indicating that the notification browsing history exists, cause the second screen to be automatically displayed without the first screen being initially displayed.”
Examiner respectfully disagrees. Marguello teaches that a buyer may interact with messages prior to selection of a shopping method, and that a shopping method may be automatically activated thereafter based on the message/notification [0075]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.S./Examiner, Art Unit 3684      
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684